           Case 1:19-cr-00131-PAE Document 436 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       19 Cr. 131 (PAE)
                       -v-
                                                                            ORDER
CARL ANDREWS,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On August 18, 2020, defendant Carl Andrews filed a fourth renewed motion for bail

pursuant to 18 U.S.C. § 3142(f) or, in the alternative, dismissal of the indictment. Dkt. 432

(“Def. Mem.”). On August 24, 2020, the Government filed an opposition. Dkt. 433 (“Gov’t

Opp’n”).

       Andrews’ renewed motion for bail is denied without prejudice. As an initial matter, it is

unclear that the Court has jurisdiction to entertain such a motion, Andrews having appealed the

Court’s most recent denial of pretrial release to the Second Circuit. See Dkt. 428. To the extent

the Court does have jurisdiction, the motion is denied on the merits for the same reasons as

Andrews’ second and third motions for bail. Andrews has not identified any changed

circumstances which would alter the Court’s previous analysis under § 3142(f). The Court

therefore adopts that analysis in full. See Dkts. 412, 425.

       The Court also denies without prejudice Andrews’ motion to dismiss the indictment. In

support of this motion, Andrews renews his concerns about his ability to effectively prepare for

trial, and raises new concerns about the ability of the MCC to ensure the health and safety of

counsel when legal visits for detained defendants resume. Andrews raises further concerns about
         Case 1:19-cr-00131-PAE Document 436 Filed 08/31/20 Page 2 of 2




the ability of the Court to conduct a jury trial in a manner that not only minimizes the risk of a

trial participant contracting COVID-19 but sufficiently assures jurors of the same, such that they

are able to focus on the task at hand. See generally Def. Mem.

       The Court wishes to again assure counsel that it takes these concerns very seriously.

Under current circumstances, they do not, however, warrant the extreme remedy of a dismissal

of the indictment.

       The Court expects soon to be assigned a proposed trial date for this case. Promptly

thereafter, the Court will convene a conference to discuss, inter alia, trial logistics. Central to

these discussions will be the protection of Andrews’ constitutional rights and the health of all

trial participants. In the interim, the Court renews its offer to assist defense counsel in gaining

access to their client, and ensuring that Andrews has access to discovery, to the extent such

assistance is within the Court’s power.

       The Court accordingly denies Andrews’ motion. The Clerk of Court is respectfully

directed to terminate the motion pending at docket 432.

       SO ORDERED.

                                                              PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: August 31, 2020
       New York, New York




                                                  2
